Case: 21-20558     Document: 00516363768         Page: 1     Date Filed: 06/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-20558                          June 21, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Akalakachinyem Nwoko,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:16-CR-258-3


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          A jury convicted Defendant-Appellant Akalakachinyem Nwoko of
   one count of conspiracy to commit healthcare fraud and three counts of
   aiding and abetting healthcare fraud. The district court sentenced her to 45




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20558      Document: 00516363768          Page: 2   Date Filed: 06/21/2022




                                    No. 21-20558


   months of imprisonment, three years of supervised release, and payment of
   restitution.
          Nwoko contends on appeal that the district court abused its discretion
   in permitting the Government to present video evidence at trial in violation
   of Federal Rule of Evidence 403. She explains that the evidence was of scant
   probative value because it depicted events which occurred after the time
   period alleged in the indictment and does not show her engaging in criminal
   conduct. Nwoko also contends that the video evidence was cumulative of
   other evidence and did nothing but confuse the issues and mislead the jury.
   Because Nwoko’s contentions fail under both the clear abuse of discretion
   and plain error standards of review, we need not determine which standard
   applies. See United States v. Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008); see
   also United States v. Dillon, 532 F.3d 379, 387 (5th Cir. 2008) (setting forth
   the standard of review for a properly preserved objection to a district court’s
   evidentiary ruling).
          The video evidence served the probative value of providing context
   regarding the operation of the conspiracy and Nwoko’s role in that
   conspiracy. See United States v. El-Mezain, 664 F.3d 467, 508 (5th Cir. 2011).
   Nwoko fails to explain how the video, or any inference drawn from it was
   misleading, confused the issues, or was otherwise improper.              More
   importantly, she fails to explain how any potential danger of misleading the
   jury or confusing the issues substantially outweighed the probative value of
   the evidence to warrant exclusion, and the record does not support such a
   conclusion. See id.
          AFFIRMED.




                                         2